DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-14 as originally presented and filed on 10/22/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 27 November 2018 (20181127).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Application number 10 2018 130 018.2, filed in GERMANY on 27 November 2018 (20181127).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 10/22/2019 and 12/04/2019 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210155264 A1 to MacPherson; Robert Ian et al. (MacPherson) in view of US 20160289044 A1 to Hsu; Arthur et al. (Hsu).

Regarding claims 1 and 11 MacPherson teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    594
    762
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    589
    788
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    557
    743
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    750
    950
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    870
    media_image5.png
    Greyscale


receiving vehicle environment signals in para:
“[0175] In various aspects and embodiments the invention enables further improvements in efficiency, reliability, and safety by enabling controllers 300, 302, 184, etc., to automatically control ramp/and or suspension operations based on sensed geographic position (sometimes known as geo-fencing operations). For example, a controller 300 of a bus 100 in accordance with such aspects and embodiments can comprise, or otherwise be communicatively linked to, any one or more of GPS device(s) 211, RFID, and/or other devices 733 for sensing vehicle geographic location or proximity to structures, etc., in order to automatically identify ramp deployment and/or suspension extension/contraction conditions to be implemented at a passenger stop, terminal, or maintenance facility, etc., or to accommodate temporary conditions due to road or wayside construction, accidents, or other incidents, etc. For example, a ramp 200 of a bus 100 stopped at a passenger stop associated with a known curb height can be automatically deployed to the proper height.” (Emphasis added); 

processing the vehicle environment signals, the processing including: 
a) detecting an entry/exit area to be used for at least one of boarding and disembarking of a wheelchair user in para:
“[0119] In accordance with such embodiments, vehicle exterior condition sensors 211, 209 can, for example, include some or all of GPS systems 217; geofence devices; cameras 225; lidar devices 223; resistance and/or angle position meter(s) 208, e.g. to detect obstructions or limitations in freedom of motion. Vehicle exterior conditions monitored by such devices can, for example, include some or all of exterior topography, such as gates, platforms, objects in the vehicle's path; overhangs and other overhead objects; the presence of passenger(s) and/or their proximity to or location relative to a platform or loading site; the presence of a platform and/or its relative or absolute geographic location; the absolute or relative height of a platform; the absolute or relative location and/or orientation with respect to any other object(s); time of day and/or light conditions, weather, etc.; and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform, presence of passenger assistance device, e.g., wheel chair, walker, bicycle or stroller. It will 

b) checking whether the entry/exit area has spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user in para [0119] above:
 “Vehicle exterior conditions monitored by such devices can, for example, include some or all of exterior topography, such as gates, platforms, objects in the vehicle's path; overhangs and other overhead objects; the presence of passenger(s) and/or their proximity to or location relative to a platform or loading site; the presence of a platform and/or its relative or absolute geographic location; the absolute or relative height of a platform; the absolute or relative location and/or orientation with respect to any other object(s); time of day and/or light conditions, weather, etc.; and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform, presence of passenger assistance device, e.g., wheel chair, walker, bicycle or stroller)”; 

c) recognizing that the entry/exit area has the spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user in para:
“[0120] For example, the invention enables fully- or semi-automatic identification of the presence of one or more passenger(s) at a bus stop 709, navigation of the bus 100 to a safe and/or otherwise preferred juxtaposition to the stop 709 and stopping the bus 100 in a safe place, changing the height of some or all of the wheels 16 to accommodate access by the passenger(s), and opening a passenger door 120, and optionally turning on interior and/or exterior lights 357, deploying a ramp 200, making any desired announcements, such as route stop, or other information, and, when all passenger(s) have boarded safely, closing the door 120 and returning the bus 100 to a route service condition in which it is ready to manually, automatically, or semi-automatically proceed to one or more next passenger collection points 709.”; 

d) checking whether the entry/exit area is independently traversable by the wheelchair user in para:
250 such as lidar components 223, cameras 225, GPSs 217, etc., can also be adapted to provide information to controller(s) 300, 304, 308, 312, etc., concerning other special condition(s) at platform(s) 709 or other locations, such as weather, radius of curvature of platforms, presence of passenger assistance devices such as wheel chairs, walkers, bicycles or strollers, especially by using visual, infrared, laser, and/or other image and data interpretation and mapping schemes, including artificial recognition and other machine vision techniques.”; 

e) recognizing that the entry/exit area is independently traversable by the wheelchair user in para [0127] above; and 
f) determining a stopping position adjacent to the entry/exit area for stopping the vehicle in response to recognizing that 
(i) the entry/exit area has the spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user and 
(ii) the entry/exit area is independently traversable by the wheelchair user; and 
generating control signals configured to at least partly automate the driving of the vehicle into the stopping position in paras:
“[0128] Thus for example the invention enables buses 100 comprising controller(s) 300 configured for identifying the presence of a passenger at a bus stop 709 having a curved platform, curb, or other feature, and for causing the bus to come to a stop at the passenger location, changing vehicle height and opening the door, some of these actions based on topography at and within the vicinity and/or approaches to the bus stop.

[0129] For example, a vehicle ADS 300, 304, 312 can first identify a passenger, for example by camera 225, combined with another or multiple sensing technologies 211, 209 (e.g., thermal imaging and/or LIDAR sensors 223, 229) in the area of a known stop 709. Machine Learning & Deep Machine Learning applications executed by processor(s) 300 can be used to teach the processors 300 to classify targets like traffic signals, obstacles, people. For example, a system 300 can identify an object as “human” by camera/thermal sensors 223, 225, 227, 229 and classify as “passenger” by the “human” target approaching the boarding door location 112 by LIDAR 223 sensing the “human” trajectory towards the loading zone or making a visible gesture, such as raising an arm.”.  

And claim:
“1. A control module for a passenger bus, the passenger bus comprising: a body supported by a frame and housing a plurality of passenger seats; at least one passenger access door configured to enable passenger access through at least one side of the body; and a plurality of vehicle exterior condition sensors, the plurality of vehicle exterior condition sensors comprising: at least one passenger presence detector; at least one vehicle navigation sensor; at least one steering controller; at least one speed controller; at least one extensible suspension controller; and at least one passenger access door controller; wherein the control module comprises at least one controller configured to: receive from the at least one vehicle navigation sensor signals indicating at least a position and orientation of the passenger bus, and a speed at which the passenger bus is moving; receive from the at least one passenger presence detector signals indicating the presence of a passenger; generate, based at least on the signals indicating a position, orientation, and speed of the passenger bus, signals adapted for causing some or all of the steering controller and the speed controller to navigate the passenger bus to a desired location relative to a passenger loading facility and place the passenger bus in a stopped passenger loading condition; route the signals for navigating the passenger bus to some or all of the speed controller and the steering controller; and when the bus is in a stopped passenger loading condition, route to the at least one passenger access door controller signals adapted to cause the passenger access door controller to open the passenger access door.”
Accordingly, the prior art references teach all of the claimed elements.

While it is considered that MacPherson teaches the invention as claimed above, if Applicant is of the opinion that MacPherson does not expressly disclose checking whether the entry/exit area has spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user etc., then resort may be had to the teachings of Hsu to show it was known in the art to use spatial information to detect the loading conditions of a passenger conveyance in paras:
“[0101] Next, a foreground region is segmented based on the depth map and spatial information (step 154). In this step, regions corresponding to different passengers or other objects such as luggage can be segmented from the background. Finally, each segmented region is checked with a human shape model to determine whether the depth data is of a human (step 156). In one . The results are then output to indicate, for example, a number of passengers or objects (step 158). The data processing module 136 thus not only outputs information as to whether there is a trapped passenger in the elevator car 22, but also the number of passengers that are trapped for communication to the rescue center module 138 to facilitate an appropriate rescue response.
[0131] In 3D tracking, the common 2D descriptors such as color and 2D projected shape (e.g., 2D gradients) are not available. As such, a 3D descriptor, i.e., a surface reflectivity histogram, a Histogram of Spatial Oriented 3D Gradients (HoSG3D), etc. may be used. The HoSG3D is different than the 2D HoG3D descriptor because the 3rd dimension is spatial, while in HoG3D, the 3rd dimension is time. However, passenger shape passenger may be sufficiently similar that using only HoSG3D may not be sufficiently discriminative to unambiguously hand a track from one sensor to another.” And 

claim 24
“A passenger conveyance special loading system, comprising: a depth-sensing sensor for capturing depth map data of an object within a field of view; a processing module in communication with the depth-sensing sensor to receive the depth map data, the processing module uses the depth map data to calculate passenger data associated with the object to determine a special loading condition; and a passenger conveyance controller to receive the passenger data from the processing module, wherein the passenger conveyance controller controls a passenger conveyance dispatch control function in response to the special loading condition..

Accordingly the prior art teaches all of the claim limitations.

The combination of the known elements is achieved by a known method of using spatial information to determine a special loading condition exists. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, wheel chairs and associated loading and unloading locations would be determined.
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hsu to the prior art of MacPherson as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method according to claim 1, wherein the control signals are configured to stop the vehicle in the stopping position see MacPherson claim 1 above “signals adapted for causing some or all of the steering controller and the speed controller to navigate the passenger bus to a desired location relative to a passenger loading facility and place the passenger bus in a stopped passenger loading condition”.  

Regarding claim 3 and the limitation the method according to claim 1, the processing the environment signals further including: 
g) detecting a path section that leads at least one of away from the entry/exit area and towards the entry/exit area in MacPherson para:
“[0189] It will further be seen that, in various aspects and embodiments, the invention(s) disclosed herein provide, among other improvements, passenger buses 100 having bodies 103 supported by frames 140 and housing pluralities of passenger seats 142 in a body housing 102; one or more passenger doors 120 configured to enable passenger access through one or more sides 104 of the body housing; at least one deployable passenger access ramp 200 configured to selectably provide a substantially continuous passenger path from a surface 709, 711 outside the body to at least one of the passenger doors 120, such deployable access ramps comprising at least one deployable passenger support panel 14, 10, 26 and, when deployed, a distal ramp edge 202. In such buses the 140 can be supported by a plurality of wheels 16 on the side of the frame comprising the passenger door and a plurality of wheels 16 on a side of the frame opposite the passenger door, each of the wheels supported by controllably extensible suspension units 18. Such a bus can further comprise one or more controllers 300, 302, 184, etc., configured, during a ramp deployment process when the bus 100 is stationary, to controllably extend or contract one or more of the controllably extensible suspension units 18 in order to control a grade of the at least one deployable passenger support panel 14, 10, 26; and while the bus is in motion, extend or contract at least one of the controllably extensible suspension units in order to dampen a rolling motion of a passenger compartment in the body 104 of the bus about at least one of a longitudinal axis 193 and a transverse axis 191 of the passenger compartment or the body 104.” ; 

h) checking whether the path section is independently traversable by the wheelchair user in MacPherson para:
“[0182] In addition to use of geo-fencing and other location-based automatic configuration of suspension and/or ramp systems to enable onloading or offloading of passengers and others from buses, the same types of devices can be used to cause buses to be raised above or dropped below normal ride height in order to clear door structures, rocks or other obstacles in roads or other driveways, etc. For example, a bus approaching a maintenance barn or other structure 700 can be caused to ‘sit down’ by contracting all four (or more) extensible suspension units 18 to a state of full or partial contraction in order to clear an overhead door or door structure of a height 738; likewise a plurality of unit(s) can be used to raise a bus 100 or part of a bus in order clear a known road or driveway obstacle.”; and 

i) recognizing that the path section is independently traversable by the wheelchair user, wherein the 
f) determining the stopping position is performed in response to recognizing that 
(i) the entry/exit area has the spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user, 
(ii) the entry/exit area is independently traversable by the wheelchair user, and 
(iii) the path section is independently traversable by the wheelchair user in MacPherson paras:
100, including articulated or other large transit buses, highway coaches, shuttles, and special buses adapted for transportation of wheel-chair bound or other passengers faced with mobility challenges.

[0119] In accordance with such embodiments, vehicle exterior condition sensors 211, 209 can, for example, include some or all of GPS systems 217; geofence devices; cameras 225; lidar devices 223; resistance and/or angle position meter(s) 208, e.g. to detect obstructions or limitations in freedom of motion. Vehicle exterior conditions monitored by such devices can, for example, include some or all of exterior topography, such as gates, platforms, objects in the vehicle's path; overhangs and other overhead objects; the presence of passenger(s) and/or their proximity to or location relative to a platform or loading site; the presence of a platform and/or its relative or absolute geographic location; the absolute or relative height of a platform; the absolute or relative location and/or orientation with respect to any other object(s); time of day and/or light conditions, weather, etc.; and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform, presence of passenger assistance device, e.g., wheel chair, walker, bicycle or stroller. It will be understood by those skilled in the relevant arts that such sensors, and others, can be used to detect or otherwise assess a wide variety of vehicle exterior conditions using known methods of application, and they will not be troubled in implementing at least basic functionality with respect to such assessments. And

[0127] Sensor(s) 250 such as lidar components 223, cameras 225, GPSs 217, etc., can also be adapted to provide information to controller(s) 300, 304, 308, 312, etc., concerning other special condition(s) at platform(s) 709 or other locations, such as weather, radius of curvature of platforms, presence of passenger assistance devices such as wheel chairs, walkers, bicycles or strollers, especially by using visual, infrared, laser, and/or other image and data interpretation and mapping schemes, including artificial recognition and other machine vision techniques.”.  

Regarding claim 4 and the limitation the method according to claim 1, the d) checking whether the entry/exit area is independently traversable by the wheelchair user further comprising: 
j) detecting an object within the entry/exit area; and 


Regarding claim 5 and the limitation the method according to claim 4, wherein the obstacle for a wheelchair user is at least one of a stair step see MacPherson para [0028], a curbside see MacPherson para [0025], a railway track, a path barrier, a wall, a fence, a flower pot, a hydrant, a rubbish bin, a movable object, and a vehicle see MacPherson para [0182].  

Regarding claim 6 and the limitation the method according to claim 1, the d) checking whether the entry/exit area is independently traversable by the wheelchair user further comprising: 
1) detecting a ground area of the entry/exit area; 
m) determining an inclination of the ground area; and 
n) checking, based on the inclination, whether the ground area is suitable for traversal by the wheelchair user see MacPherson paras:
“[0038] For example, in a first mode, an access ramp can be deployed in such manner as to ensure that a slope 711 of the ramp is minimized, or a maximum designated slope 711 is not exceeded. For example, regulations under the Americans with Disabilities Act (ADA) currently require that access ramp slopes 711 not exceed one (1) unit of rise to six (6) units of run (1:6 slope, approximately 9.5 degrees from level). Through the use of Hall-effect and other angle- or position-sensitive devices 208 (FIG. 2D), the invention enables entire access ramps 200, or one or more individual panels 10, 14, 26 etc., thereof, to be deployed at slopes 710 not exceeding such maximum values, either by causing the ramp panel(s) 10, 14, etc., to be suitably deployed relative to one another (for example, some ramps at angles exceeding specified slopes and others at lesser slopes), and/or by causing suspension units 18 associated with one or more wheels 16 of the bus to be contracted, and/or extended, so that the bus kneels until a desired slope 710 has been established. 

[0040] As a further example, in a second mode of operation, sensor(s) 208 can be used to drive slopes of each of a plurality of ramp panels 10, 14, 26, etc., with respect to the ground, each other, and/or the bus chassis to a constant rise/run ratio, for example to a slope consistent with a panel or region 14, 15 of the bus floor near the access door 112, so as to reduce or eliminate a break-over angle 19 (FIG. 4A) at a hinge or other connection between an ramp platform 10 and ramp or floor panel 14 inside the bus. For example, one or more angles 715 between surfaces 10, 14, 15 (FIG. 4) can be driven as close as possible to zero, or within another desired tolerance (e.g., approximately 2 degrees, ramp platform matching entrance floor slope), making a longer, constant-slope entrance path from curb height 709 to a main bus aisle way, e.g. an aisle in the center of the passenger compartment. Again, such mode(s) can be implemented through the use of suitably-adapted panel angle sensors, contraction and/or extension of one or more suspension unit(s) 18, etc.

[0107] 1. If acceptable constant-slope ramp angles (within a desired tolerance, e.g., not more than 2 degrees difference between adjacent panels 10, 14, 15) are reached before ground or other contact, controller(s) 300, 302 can suspend ramp deployment and hold ramp at constant slope angle position.
 [0108] 2. Controller(s) 300, 302, 183, 184 can initiate kneeling/contraction operations with respect to a first extensible suspension unit 18, e.g., the unit closest to the passenger ramp. 
[0109] 3. If contact with ground or other object 709 is not sensed when a first kneeling operation is completed, suspension controller(s) can initiate second (e.g. door side) suspension kneeling. 
[0110] 4. If contact with ground is not sensed, any further kneeling process is completed, controller(s) 300, 302 can resume ramp deployment until maximum desired slope (e.g. ADA slope limit) is reached, then suspend ramp deployment.” (Emphasis added).  

Regarding claim 7 and the limitation the method according to claim 1, the d) checking whether the entry/exit area is independently traversable by the wheelchair user further comprising: 
o) detecting a ground area of the entry/exit area see MacPherson para [0182] “ the same types of devices can be used to cause buses to be raised above or dropped below normal ride height in order to clear door structures, rocks or other obstacles in roads or other driveways”; 

q) checking, based on the ground covering, whether the ground area is suitable for traversal by the wheelchair user in MacPherson para [0182] “ likewise a plurality of unit(s) can be used to raise a bus 100 or part of a bus in order clear a known road or driveway obstacle.”.  

Regarding claim 8 and the limitation the method according to claim 7, wherein the ground covering includes at least one of a concrete surface, an asphalted road surface, cobblestones, a paved walkway, a forest path, a gravel path, a wet layer, a layer of snow, a mud layer, a layer of leaves, and a layer of sand see MacPherson para [0182] above and MacPherson para [0119] with regard to “weather, etc.” “and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform, presence of passenger assistance device, e.g., wheel chair”.  

Regarding claim 9 and the limitation the method according to claim 1, wherein a digital map of a database is taken into account in the processing the environment signals see MacPherson para:
“[0121] The navigation of the bus to stop(s) 709 and/or other locations, and placement of the bus 100 into desired juxtapositions relative to such locations, can be based on digital topographical and/or geographical maps, and/or on the use of any or all of sensor(s) 250 to determine the contours or proximity of any objects within the vicinity of the bus, without reference to previously-stored maps.”.  

Regarding claim 10 and the limitation the method according to claim 9, the f) determining the stopping position further comprising: f) determining the stopping position based on the digital map of the database see MacPherson para:

“[0179] In embodiments in which a bus 100 and/or controller 300 is provided with a GPS 217 or other mobile geographic positioning device 211, 219, 221, 228 etc., the controller 300 can, when in a desired position or distance 810 from a load point 700, 709, commence such processes using curb height 712 and other data stored locally on the bus 100 or remotely, and accessible by the controller 300 using wireless communications devices. Such data can be stored in tabular form, for example in the form of data sets associating loading point characteristics such as passenger surface heights 712 with specific locations associated with specific locations on digital maps, etc. In other words, for example, a desired vertical offset or other system configuration parameter can be determined at least partly by comparison of a signal representing a location of the bus to data representing digital map information. Alternatively such configuration parameters can be provided in the form of digital look-up tables provided by transit operators, etc.”.  
  
Regarding claim 12 and the limitation the device according to claim 1, wherein the vehicle includes the device see MacPherson para [0179] above bus 100 and controller 300.  

Regarding claim 13 and the limitation the device according to claim 1, wherein the device is configured to execute a computer program to receive the vehicle environment signals, process the vehicle environment signals, and generate the control signals see MacPherson para:
“[0199] In further aspects and embodiments, the invention provides computer program products, and persistent machine-readable media storing such products, adapted for the operation and control of any of the systems, buses, and/or processes disclosed, suggested, or otherwise described herein.”.  

Regarding claim 14 and the limitation the device according to claim 11, wherein the computer program is stored on a machine-readable storage medium see MacPherson para:

“[0199] In further aspects and embodiments, the invention provides computer program products, and persistent machine-readable media storing such products, adapted for the operation and control of any of the systems, buses, and/or processes disclosed, suggested, or otherwise described herein.”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to wheel chair accessible vehicles and determining stopping locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210922